Citation Nr: 0206546	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  97-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for residuals of a right 
medial meniscectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

 


INTRODUCTION

The veteran had active service from September 1949 to 
September 1953, and a period of active duty for training 
(ACDUTRA) in August 1957. 


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran has residuals of a right medial meniscectomy 
as a consequence of an injury sustained during active duty 
for training.


CONCLUSION OF LAW

Residuals of a right medial meniscectomy were incurred in 
active duty for training. 38 U.S.C.A. § 101(21) and (24) 
(West 1991); 38 C.F.R. §§ 3.6(a), 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA hospital records in April 1967 show that an arthrotomy of 
the right knee with excision of a cystic degenerated medial 
meniscus was performed.  It was reported that the veteran had 
a history of an injury to the right knee in 1957 when he 
tripped over a tent rope.  Reportedly, the veteran received 
conservative treatment at the time of the 1957 right knee 
injury and he had done well until January 1967 when the right 
knee became painful along the medial aspect.  

VA physical and rheumatology examinations performed in 
September 1991 reveal some limitation of motion the right 
knee and right knee osteoarthritis. April 1995 VA X-rays of 
the right knee that reveal osteoarthritis.

Received in February 1995 are service sick slips dated from 
August 5 through 12 1957 reporting that the veteran was 
excused from duty for some undisclosed medical problem that 
occurred in the line of duty.  The service sick slips also 
show that the veteran received an X-ray of an undisclosed 
body part, and that he was granted a physical profile with 
light duty precluding marching, heavy lifting, and running 
for three days.

In a statement received in February 1997, the veteran 
reported that he sustained a right knee injury on August 4, 
1957 when he slipped and fell over tie downs trying to secure 
a tent.  

He stated that he received treatment for the injury at Fort 
Drum; that cartilage was removed from the right knee in 1967; 
and that through the years he had had right knee pain.  

In an April 1997 statement a VA physician opined that the 
veteran had chronic right knee pain that was due to an injury 
sustained in 1957.  It was also reported that subsequent to 
the injury he had developed degenerative arthritis in the 
right knee.  

At a personal hearing held at the RO in August 1999, the 
veteran testified concerning the injury to his right knee 
that he sustained during ACDUTRA in 1957 when he tripped over 
a tent rope.  He stated that after the injury to his right 
knee he had swelling and pain in the knee and medical staff 
informed him that he had torn knee cartilage.  The veteran 
testified that he had recently received a shoe insert, and 
that he had been limping for years due to his right knee 
injury.  He stated that he had pain and swelling in his left 
knee.  The veteran testified that he received treatment for 
his right knee prior to 1966.  It was stated that the veteran 
had been informed that he could obtain medical records from a 
physician who had treated his right knee in the 1960's, 
directly from that physician. 

The veteran was again examined by VA in June 2000, at which 
time he reiterated his history of sustaining a right knee 
while on active duty for training in 1957. He had experienced 
pain in the right knee for 10 years before undergoing 
surgery. The diagnosis was degenerative/traumatic arthritis 
of the right knee, status postop meniscectomy. The examiner 
added that 3/4" shortening of the right leg was not due to the 
right knee condition. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


Analysis

The veteran asserts that his right knee meniscectomy 
residuals had their onset during a period of ACDUTRA.  

The evidence includes testimony concerning the reported right 
knee injury that the veteran sustained during a period of 
ACDUTRA, service sick slips from the veteran's period of 
ACDUTRA, and a statement from a VA physician ostensibly 
indicating that the veteran's chronic right knee pain is due 
to an injury sustained in 1957.  This evidence in effect 
corroborates the veteran's assertion that in August 1957 he 
received medical treatment for a right knee injury.  The 
April 1997 VA physician's statement provides an etiological 
link between the claimed service right knee injury and 
current right knee disability. Although there is no 
documented medical evidence of a right knee condition between 
the reported injury in 1957 and the surgery in 1967, the 
veteran is competent to report the right knee symptoms he 
experienced during that period. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994). The Board finds that the 
evidence is at least in equipoise as to whether the condition 
required surgery in 1967 was a consequence of the injury 10 
years earlier. Resolving the benefit of the doubt in the 
veteran's favor, service connection for residuals of a right 
medial meniscectomy is warranted. 38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. §§ 3.6(a), 3.303(d).



ORDER

Service connection for residuals of a right knee meniscectomy 
is granted.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

